Citation Nr: 1624959	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps from August 1966 to May 1968, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's service connection claim for renal cell carcinoma.  The Veteran disagreed with that decision and perfected this appeal.

The Philadelphia, Pennsylvania RO has assumed the role of agency of original jurisdiction.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2013.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issue on appeal.

The Veteran was afforded a VA examination in relation to his service connection claim.  Upon examination, the examiner indicated that exposure to Agent Orange was not a risk factor for renal cell carcinoma.  However, of record at the time of this opinion was a letter from the Veteran's private treating physician.  In that letter, Dr. M.A.B. cited to the Journal of Urology and indicated that there is a "possible correlation" between Agent Orange exposure and renal cell carcinoma.  See Letter from Dr. M.A.B. dated July 15, 2013.  As such, the Board finds that an addendum opinion is necessary to reconcile the negative VA examiner's opinion with the medical literature cited by Dr. M.A.B.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain an addendum opinion from the same VA examiner who conducted the April 2015 VA examination in connection with the renal cell carcinoma claim, if possible.  If the VA examiner is not available, obtain an addendum opinion from another qualified examiner for the purpose of determining the likely etiology of the renal cell carcinoma.  The claims folder (including access to electronic files) should be made available to the reviewing examiner.

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or greater), that the Veteran's renal cell carcinoma had its clinical onset in service or is otherwise related to active duty (to include his conceded in-service exposure).

In rendering the opinion, the examiner should comment in the significance of the findings in the Journal of Urology cited by Dr. M.A.B., specifically that there is a possible correlation between renal cell carcinoma and Agent Orange exposure.   

2. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




